Citation Nr: 0422199	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  98-05 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative joint disease with low back pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from February 1985 to June 
1985.  He also had periods of active duty for training 
through September 13, 1996, including May 16, 1993, the date 
of his service-connected back injury.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted entitlement to service 
connection for a lumbar sprain and assigned a 10 percent 
initial evaluation thereto.  In November 1998, the RO 
increased the initial rating to 20 percent and 
recharacterized the veteran's back disability as degenerative 
joint disease with low back pain.  The veteran has continued 
his appeal, seeking an initial rating higher than 20 percent 
for his low back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record reveals that the veteran injured his 
back when he fell during a period of active duty for training 
with the United States Army Reserves in May 1993.  He has 
undergone treatment with both private physicians and VA 
physicians since that time.  The veteran's back disability 
has been characterized as a lumbar sprain, degenerative joint 
disease, and degenerative disc disease.

The veteran testified before the Board in March 2004 that he 
had begun to have radiating pain into his lower extremities 
and that additional testing was being performed by VA 
physicians to determine the nature of his disability.  The 
veteran also testified that he participated in treatment with 
two private physicians on a regular basis, one of whom is a 
back specialist and surgeon who the veteran has visited once 
per month for the past four years.


The veteran's claims folder does not include treatment 
records from the two private physicians identified by him at 
his hearing before the Board.  Additionally, the record does 
not contain a clear medical finding as to the presence or 
absence of intervertebral disc syndrome and the veteran 
argues that he is most appropriately rated under diagnostic 
codes for that disorder.  As such, this matter must be 
remanded for additional development of the medical record.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Additionally, the Board notes that the rating schedule was 
amended, effective September 26, 2003, with a general rating 
formula for diseases and injuries of the spine. See 68 Fed. 
Reg. 51454 (August 27, 2003).  This will also give the RO an 
opportunity to consider whether a higher rating is 
appropriate under the revised rating criteria.

Therefore, this matter is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the proper releases for medical 
records from his private back specialist 
located in Danbury, Connecticut, and from 
his private general practitioner located 
in Brewster, New York.  The RO should 
then obtain the treatment records and 
associate them with the claims folder.

2.  The RO should also obtain all current 
VA treatment records and associate them 
with the claims folder.

3.  Following receipt of all available 
treatments records, the RO should 
schedule the veteran for an examination 
to determine the severity and appropriate 
diagnosis of his low back disability.  
The examiner should be provided with the 
claims folder and requested to review all 
treatment records and prior examination 
reports.  The examiner should render all 
appropriate diagnoses and be requested to 
state whether the veteran has an 
intervertebral disc syndrome.  The 
examiner should also be requested to 
state with specificity the level of 
functional impairment experienced by the 
veteran as a result of his service-
connected low back disability.  If the 
examiner finds that a non-service 
connected back disability is present, the 
examiner should indicate whether or not 
it is possible to differentiate between 
the manifestations of the service-
connected and non-serviced connected 
disability.  All opinions expressed must 
be supported by complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, with consideration 
of the revised general rating formula for 
diseases and injuries of the spine.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, which should include the revised 
rating criteria, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


